DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to an aqueous composition .
Group II, claim 16, drawn to a method of changing rheology.
Group III, claims 17-18, drawn to a method for controlling workability .
Group IV, claim 19, drawn to a method of reducing setting time.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the copolymer of claim 1 or 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Champagne (WO 2016/146935; all citations refer to the English language machine translation which is provided) in view of Suau (US 2014/0088250 A1 on IDS filed on 12/17/2019).  Champagne teaches a copolymer comprising at least one anionic monomer having a polymerizable unsaturated group and a carboxylic group and a monomer having a structure of H2C=C(Ri)p-O-[(EO)n-(PO)m]-H, where Ri can be a hydrogen atom P is 1 or 2 and EO is ethoxylated units and PO are propoxylated units and m and n are between 1 and 250 and the sum of m+n is greater than or equal to 10 (Pg 1 last paragraph and Pg 2 paragraphs 1-5). 


    PNG
    media_image1.png
    102
    329
    media_image1.png
    Greyscale

Which differs from the claimed monomer only in that m and n  can range from 0 to 250 instead of between 0 and 150.  It should also be noted that the example provided by Champagne teaches a polymer made from acrylic acid and a methallyl polyethylene oxide/propylene oxide monomer having a 75 mol% ethoxylation and 25 mol% propoxylation and an alkoxylated chain with an average molar mass of 1990 (pg 13 paragraphs 1-3) which would give that an ethoxylated unit would have a molecular weight of approximately 44 indicates that the claimed value of x+y+z are present as even if the low  molecular weight ethoxylated group was the only one present a molecular weight of approximately 6600 would be required to be outside the claimed range. The polymer is indicated to be made by polymerization of the monomers an a radical generating compound of hydrogen peroxide and sodium bisulphite at a temperature of from 58-62 °C, as well as use a sulfur containing chain transfer agent in water (pg 13 paragraphs 1-10). 
The polymer of Champagne differs from the claimed polymer in that it has a poly molecularity index of less than 3 and does not indicate the particularly claimed chain transfer agent in the claimed amount. Platel also indicates that the copolymer is used for dispersing agents of hydraulic compositions (pg 1  paragraph 4-5)
Suau is drawn to polymers for dispersing mineral materials (paragraphs 0093-0094) and teaches the use of a compound having a particular formula of (paragraphs 0048-0049)

    PNG
    media_image2.png
    61
    170
    media_image2.png
    Greyscale


The use of this compound provides a low polymolecularity index of between 2 and 3 (paragraph 0027). It is also indicated that the polymolecularity index to be an effective dispersing agent of for mineral materials it is useful to try to move the polymolecularity index as close as possible to 1 (paragraph 0071)
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Champagne to include the claimed trithiocarbonate compound in the indicated amount because Suau teaches that the compound used in an overlapping amount provides a low polymolecularity index below 3 which is indicated to be desirable for mineral dispersing agents. 
As such there is no special technical feature among the claims and no unity among the claim set. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID L MILLER/               Examiner, Art Unit 1763

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763